Opinion issued May 30, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00651-CV
____________

MARIA DEL CARMEN CAVAZOS,  Appellant
V.
MARIA CAVAZOS,  Appellee



On Appeal from the 149th District Court
Brazoria County, Texas
Trial Court Cause No. 8440*RM99



O P I N I O N
 The Court today considered the parties' joint motion to dismiss appeal.  The motion
is granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a).  All pending motions in this
appeal are overruled as moot.  The Clerk is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM

Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia. 
Do not publish. Tex. R. App. P. 47.